          Case 6:20-cv-00036-JTJ Document 19 Filed 03/31/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             HELENA DIVISION


MICHAEL D. STAPP,                              Case No. CV-20-036-H-JTJ

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED The Commissioner’s final decision
 denying Plaintiff’s claims for disability insurance benefits is REVERSED and
 REMANDED for further proceedings.

        Dated this 31st day of March 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
